DETAILED ACTION
Examiner Note
This case is an inherited case from the previous examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites “the normalized peak profile of the second analyte existing in a library of known single peak analyte profiles,” but said limitation is not supported in the original disclosure. In Paragraph [0083], the original disclosure discloses a library of known analytes (that are not normalized). Since the known analytes from the library are used to derive the normalized peak profiles, resulting in new Table 15, the normalized analytes were never/are part of said library (and thus does not exist in said library)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.       Claims 1-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “normalizing the peak profile of the first analyte to form a normalized peak profile, wherein the normalized peak profile includes scaling the plurality of measured data points, wherein the normalized peak profile is defined by a plurality of normalized data points configured to plot onto a normalized coordinate system, and comparing the normalized peak profile of the first analyte with a normalized peak profile of a second analyte, the normalized peak profile of the second analyte existing in a library of known single peak analyte profiles,” are abstract ideas as they involve mental process and usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “passing the first analyte through a chromatographic column, detecting a single peak signal curve of the first analyte by a chromatographic detector, wherein the single peak signal curve includes a peak profile of the first analyte, wherein the peak profile is defined by a plurality of measured data points configured to plot onto a signal coordinate system,” but said limitations are merely directed to insignificant data collection activity involving a chromatographic, recited at high level of generality. The claim also recites “a data processor”, but said limitation is merely a general-purpose computer for implementing the abstract idea. The claims do not improve the functioning of chromatographic detector, data processor or any device. In short, the claim does not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “passing the first analyte through a chromatographic column; detecting a single peak signal curve of the first analyte by a chromatographic detector, wherein the single peak signal curve includes a peak profile of the first analyte, wherein the peak profile is defined by a plurality of measured data points configured to plot onto a signal coordinate system,” but said limitations are merely directed to data collection activity that is well-understood, routine and conventional. The claims additionally recite a data processor, but said limitation is nothing more than a general-purpose computer that is also well-understood, routine and conventional. As such, the additional elements do not provide inventive concept that would amount to significantly more than the abstract idea. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 14-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. US-PGPUB 2003/0082538 (hereinafter Taylor) in view of Geromanos et al., US-PGPUB 2021/0333251 (hereinafter Geromanos)

          Regarding Claim 1. Taylor discloses determining an identity of a first analyte in a sample (Paragraphs [0029]; [0127]-[0128]), comprising:

passing the first analyte through a chromatographic column (Paragraphs [0134] & [0162]-[0163]);
detecting a single peak signal curve of the first analyte by a chromatographic detector (Paragraph [0139], single peak), wherein the single peak signal curve includes a peak profile of the first analyte, wherein the peak profile is defined by a plurality of measured data points configured to plot onto a signal coordinate system (Next, at step 308, the system plots the selected profiles as overlayed profiles) (Paragraphs [0148] & [0163]-[0164]);

normalizing the peak profile of the first analyte to form a normalized peak profile, wherein the normalized peak profile includes scaling the plurality of measured data points, wherein the normalized peak profile is defined by a plurality of normalized data points configured to plot onto a normalized coordinate system (A step for normalizing the height of the profiles. Preferably, this includes, for each profile, normalizing all of the data points on the y-axis to a pre-selected scale based on the height of the highest peak. A preferred pre-selected scale is from 0 to 1) (Paragraphs [0169]-[0173]); and

comparing the normalized peak profile of the first analyte with a normalized peak profile of a second analyte (Paragraphs [0230]; [0237]). (The adjusted sample profiles can also be compared to a group of reference chromatographic profiles that have been similarly superimposed and adjusted, the reference profiles obtained from the standard DNA fragments) 

Taylor does not disclose the normalized peak profile of the second analyte existing in a library of known single analyte profiles (Note: This particular limitation is also rejected under 112, first, new matter. The following prior art Geromanos is used in anticipation of what is disclosed in the Applicant’s original disclosure)

Geromanos discloses generating a list of normalized peak list (or library) from the library of known analytes (Paragraphs [0135]; [0139]; [0076]; [0133])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Geromanos in Taylor and have the normalized peak profile of the second analyte exist in a library of known single analyte profiles, so as to correctly identify the analyte.

          Regarding Claim 2. Taylor discloses identifying the first analyte as the
second analyte based upon the comparison (Paragraph [0230]). (The sample profiles can be assigned to one or more of the groups from the reference profiles)

          Regarding Claim 14. Taylor discloses prior to comparing the normalized
peak profile of the first analyte, plotting the plurality of normalized data points onto the normalized coordinate system (Paragraph [0188]; Fig. 6, 322)

          Regarding Claim 15. Taylor discloses plotting the normalized peak profile of the second analyte onto the normalized coordinate system (Fig. 6; 322) & (Paragraph [0188]; [0230]) (characterized by comparison with reference profiles, which are adjusted by the same method as the first analyte profile (Fig. 6)

          Regarding Claim 17. Taylor discloses a system (Paragraph [0009]) for determining an identity of a first analyte in a sample, the system comprising 

a chromatographic column (Paragraphs [0132]-[0134] & [0162]-[0163]); (When mixtures of DNA fragments are applied to an MIPC column, they are separated by size, the smaller fragments eluting from the column first);
a chromatographic detector configured to detect an amount of an analyte from the
chromatographic column (Paragraphs [0028] & [0031]) (Presently available systems include software and output devices that can display graphs showing chromatographic raw data consisting of detector response and time values) wherein the chromatographic detector is configured to detect a peak profile of the analyte, wherein the peak profile is defined by a plurality of measured data points each having an x and y coordinate (Paragraph [0031]) configured to plot onto a coordinate system (Next, at step 308, the system plots the selected profiles as overlayed profiles) (Paragraphs [0148] & [0163]-[0164]);
a data processor (Paragraph [0078]) configured to:
receive the plurality of measured data points from the chromatographic detector (Paragraph [0078]),

adjust they coordinates of each of the plurality of measured data points of the first analyte to form a normalized peak profile (A step for normalizing the height of the profiles. Preferably, this includes, for each profile, normalizing all of the data points on the y-axis to a pre-selected scale based on the height of the highest peak. A preferred pre-selected scale is from 0 to 1) (Paragraphs [0169]-[0173]) and

compare the normalized peak profile of the first analyte with a normalized peak profile of a second analyte (Paragraphs [0230] & [0237]). (The adjusted sample profiles can also be compared to a group of reference chromatographic profiles that have been similarly superimposed and adjusted, the reference profiles obtained from standard DNA fragments)

          Regarding Claims 16 and 21. Taylor discloses wherein the first analyte is an analyte having an unknown identity, wherein the second analyte is an analyte having a known identity (Paragraphs [0230] & [0237]).

          Regarding Claim 22. Taylor discloses determining an identity of a first analyte
in a sample (Paragraphs [0029] & [0127]-[0128]), wherein the sample is flowed through a chromatographic column (Paragraphs [0134] & [0162]-[0163]), comprising:

detecting a signal curve of the first analyte by a chromatographic detector, wherein the signal curve includes a peak profile of the first analyte, wherein the peak profile is defined by a plurality of measured data points (Next, at step 308, the system plots the selected profiles as overlayed profiles) (Paragraphs [0148] & [0163]-[0164]);

normalizing the plurality of measured data points of the peak profile to form a normalized peak profile, wherein the normalized peak profile includes adjusting a component of each of the plurality of measured data points to define a plurality of normalized data points (A step for normalizing the height of the profiles. Preferably, this includes, for each profile, normalizing all of the data points on the y-axis to a pre-selected scale based on the height of the highest peak. A preferred pre-selected scale is from 0 to 1) (Paragraphs [0169]-[0173]);

correlating the normalized peak profile of the first analyte with a normalized peak profile of a second analyte (Paragraphs [0230] & [0237]), wherein correlating includes comparing a first shape defined by the normalized peak profile of the first analyte with a second shape defined by the normalized peak profile of the second analyte (Paragraphs [0230] & [0237]) (The adjusted sample profiles can also be compared to a group
of reference chromatographic profiles that have been similarly superimposed and adjusted, the reference profiles obtained from standard DNA fragments) and

determining whether the sample includes the second analyte based upon the correlation (Paragraph [0230]). (The sample profiles can be assigned to one or more of the groups from the reference profiles)

8.          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. US-PGPUB 2003/0082538 (hereinafter Taylor) in view of Geromanos, US-PGPUB 2021/0333251 as applied to Claim 1 above, and further in view of Rubinstein, US-PGPUB 2016/0252484 (hereinafter Rubinstein).

          Regarding Claim 3. Taylor discloses wherein comparing the normalized peak profile of the first analyte with the peak profile of the second analyte includes: correlating a plurality of normalized data points of the normalized peak profile of the first analyte with a plurality of normalized data points of the normalized peak profile of the second analyte (Paragraphs [0230] & [0237]).

The modified Taylor fails to disclose wherein comparing the normalized peak profile of the first analyte with the peak profile of the second analyte includes: establishing a data correlation threshold, and determining whether the correlation of normalized data points exceeds the data correlation threshold.

Rubinstein discloses a method for determining a measure of match between chromatographic data representative of a sample and reference including the peak (Abstract) and further teaches that wherein comparing the peak profile of the first analyte with the peak profile of the second analyte includes establishing a data correlation threshold, and determining whether the correlation of normalized data points exceeds the data correlation threshold (Fig. 5; Paragraphs [0074]-[0076]) (characterized in determining the degree of deviation as well as degree of correspondence (100%-deviation) to see if it is above the threshold determining a match)

          At the time of the invention filed, it would have been obvious to one of ordinary skill in the art to use the teachings of Rubinstein in the modified Taylor and compare the normalized peak profile of the first analyte with the peak profile of the second analyte that includes establishing a data correlation threshold, and determine whether the correlation of normalized data points exceeds the data correlation threshold, so as to accurately identify the analyte.

9.          Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, US-PGPUB 2003/0082538 in view of Geromanos, US-PGPUB 2021/0333251 as applied to Claim 1 above and further in view of Dasgupta et al. US-PGPUB 2018/0149629 (hereinafter Dasgupta)

          Regarding Claim 13, The modified Taylor fails to disclose prior to detecting the single peak signal curve of the first analyte by the chromatographic detector, configuring the chromatographic detector to a sampling frequency of 50 hertz.

Dasgupta discloses systems and methods for analyzing peak-shaped responses from a
chromatographic detector (Fig. 1 & 1B) and further teaches about configuring the chromatographic detector to a sampling frequency of 50 hertz (Paragraph 0123]).

          At the time of the invention filed, it would have been obvious to one of ordinary skill in the art at the time of the filing to use the teaching of Dasgupta in the modified Taylor and prior to detecting the signal curve of the first analyte by the chromatographic detector, configuring the chromatographic detector to a sampling frequency of 50 hertz to accurately identify the analyte. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857